DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 08/02/2021. 
Claims 1, 2, 3, 5, 9, 10, 11, 12, 14, 16, 17, 18, 19 have been amended by the Applicant.
Claims 7, 8, 13 and 15 have been cancelled by the Applicant. 
Claims 21 – 24 have been added by the Applicant. 
Claims 1 – 6, 9 – 12, 14, 16 – 24 have been examined and are allowed. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1- 20 has been withdrawn pursuant Applicant’s and Examiner’s amendments to the claims. See Examiner’s Comment: Claim Eligibility section below for further discussion and analysis. 
The 35 U.S.C. 103 rejections of claims 1 – 20 have been withdrawn pursuant Applicant’s amendments and arguments being found persuasive. No new rejections have been added. See Reasons for Allowance section below for further discussion and analysis.  

Examiner’s Comment: Claim Eligibility 
Claims 1 – 6, 9 – 12, 14, 16 – 24 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s amendments and arguments being found persuasive. The Examiner notes that the instant  specific manner by which the instant invention utilizes and manipulates interaction data in order to form a recommendation model using machine learning algorithms (e.g. Bayesian inference). In other words, the claimed manner of scaling data, forming recommendation model which is utilized to generate a global vector which is then further normalized in order to generate a recommendation shows an specific integration of the abstract idea of generating recommendation by showing integral ties to usage of machine learning technology using specific steps in order to perform the steps of the claimed invention.  Ultimately, while the claimed invention does recite an abstract idea, specifically one directed to commercial interaction and/or marketing activities, this abstract idea is integrated into a practical application by reciting specific utilization of machine learning techniques and a defined and integral algorithm which manipulates data in a specific and defined manner for the purposes of generating a recommendation. In view of above it is concluded that the claims recite eligible subject matter [see also Remarks, 08/02/2021, page 11 – 21]. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, in a digital medium environment to generate a recommendation, a method implemented by a computing device, the method comprising:
receiving, by a segment module, prior interaction data describing entity devices and prior interactions of the entity devices with items;
processing, by the segment module, the prior interaction data to segment the entity devices into a first set and a second set, entity devices included in the first set having greater numbers of  prior interactions with the items than entity devices included in the second set;
scaling, by a scaling module, numbers of prior interactions with the items of the entity devices included in the first set by determining a maximum number of the numbers of prior interactions with the items of the entity devices included in the first set;
generating, by a subset module, subset data describing a subset of the entity devices in the first set, the subset excluding  entity devices having scaled numbers of prior interactions with the items below a threshold;
forming, by a relevancy module,  a recommendation model using the subset data as a prior probability distribution of a Bayesian statistical inference and summing scaled numbers of prior interactions with the items of entity devices included in the subset as a global vector; 
generating, by the relevancy module, a scaled global vector by scaling the global vector to be within a range determined based on a statistical guarantee;
normalizing, by the relevancy module, the scaled global vector and a current interaction vector as normalized vectors; and
generating, by the relevancy module, the recommendation for display in a user interface using the normalized vectors and the recommendation model. 
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Tikhonov, Chanda, Perez, and Zhang [see First Action Interview-Office Action: OA Appendix, 06/24/2021, pages7 - 19]. 
see also Remarks, 08/02/2021, pages 23 – 27]. 
A newly cited NPL reference Kelen [see PTO-892 Form, Reference U], is noted because it discloses the idea of generating recommendations using neural network and machine learning techniques similar to the ones discussed in the present invention. Specifically, Kelen discusses the idea of scaling different raw attributes [see page 6, para.2], utilizing probability distribution techniques to make predictions [see page 12, para. 1]; generating item representations using vectors [see page 12, para. 1], and normalizing vectors [see page 12, para. 5]. Examiner notes that while Kelen discloses 
Ultimately, the Examiner asserts that none of the references on record, nor the reviewed references teach or suggest the specific methodology to generate a recommendation based on prior interactions using machine learning and vectoring techniques.  In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 10 and 16 recites substantially similar limitations as claim 1 and as such are allowable based on a same rationale as seen above for claim 1. 
Dependent claims 2 – 6, 9, 11 – 12, 14, and 17 – 24 are allowed based on their dependencies off of independent claims 1, 10, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625